Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims, 1 and 24, specifically the limitations: “receiving data describing at least one area of personal preference from the recipient in response to an  interaction with a given interactive element pointed to by a given electronically selectable link in the plurality of electronically selectable links, wherein the data are based on the interaction”,  “generating a plurality of electronically selectable links, where each electronically selectable link in the plurality of electronically selectable links is a URL which points to one of the interactive elements in the set of one or more interactive elements, and uniquely refers to a recipient in the plurality of recipients” and “distributing, over a network, the each respective electronically selectable link in plurality of electronically selectable links to the recipient to which each respective electronically selectable link uniquely refers.” The dependent claims are also allowed.
Allowable Subject Matter
Claims 1, 2, 4, 5, 8-10, 21-33 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are DiPersia et al. (20160283061) and Ahrens et al. (20160337307). As per the independent claims 1 and 24 the prior art of record DiPersia discloses a method for generating a custom-tailored campaign for an identified recipient comprising: storing a set of one or more interactive elements associated with a content 
modifying a profile associated with the recipient based on data describing the at least one area of personal preference (par 76):
identifying a plurality of interests of the recipient based on the modified profile (par 76);
matching at least one related product from a set of products to the identified plurality of interests (par 111); and
generating a custom-tailored campaign associated with the recipient based on the at least one related product and the plurality of interests of the recipient, wherein the custom-tailored campaign comprises at least one series of communication from the content distributor to the recipient relating to the at least one product (par 58, 87).
The combination of DiPersia and Ahrens does not teach:
receiving data describing at least one area of personal preference from the recipient in response to an  interaction with a given interactive element pointed to by a given electronically selectable link in the plurality of electronically selectable links, wherein the data are based on the interaction,  generating a plurality of electronically selectable links, where each electronically selectable link in the plurality of electronically selectable links is a URL which points to one of the interactive elements in the set of one or more interactive elements, and uniquely refers to a recipient in the plurality of recipients; and distributing, over a network, the each respective electronically selectable link in plurality of electronically selectable links to the recipient to which each respective 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALVIN L BROWN/Primary Examiner, Art Unit 3621